DETAILED ACTION
Acknowledgements
Claims 1-2 are pending.
Claims 1-2 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims are not directed to an abstract idea because they are like the claims in KPN. Applicant states that the claims recite more than the claims in KPN, as they generate multiple types of data including a “data stream” and a “first audit stream,” along with hash numbers on these streams, and the streams are used to determine whether there were errors in the transmission to an error checking device. Applicant also states that the claims recite limitations that occur some of the time. Applicant further states that the claims integrate the abstract idea into a practical application because the claims invention improves the functioning of a computer network by detecting transmission errors and thus reducing the time it takes for a new drug to be approved by quickly identifying whether there are errors in the computer network. Applicant also states that the claims do no preempt any abstract idea.
Examiner notes, however, that the claims in KPN were found to be patent eligible because they solved a particular problem in the existing method of generating check data which resulted in certain functions coincidentally providing the same check data for a corrupted data block and an uncorrupted data block, and the solution to this problem involved varying the way check data is generated by varying the permutation applied to different data blocks. The claims in KPN were not found patent eligible because they involves limitations that occur some of the time, but rather because they involved a feature of varying the way check data is generated that resulted in increased accuracy of the check data. The present claims do not improve the way check data is generated. Rather, they use existing hash functions to calculate hash numbers on data and compare the calculated hash numbers to detect discrepancies, which is a purpose of hash functions. Although the claims distribute the data and hash numbers to different parties involved in a clinical study to allow a regulatory agency to detect tampering with the data, this is an abstract concept. The recitations directed to “ensur[ing] that the computer network did not introduce transmission errors” in the audit stream at most describe the environment in which the claim is applied or a purpose of the claim, but do not provide any particular improvement to error checking in networks. Therefore, the claims do not provide a practical application or significantly more than the abstract idea. Further, while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (MPEP 2106.04 (I)).
Regarding the rejection of the claims under 35 USC 112(b), applicant states that “audit and data streaming system” “hash number generator,” “stream providing device,” and “error checking device,” should not be interpreted under 112(f) because the word “means” or “step” does not appear, the phrases “for,” “configured to,” or “so that” are not used, and the terms “audit and data streaming system,” “hash number generator,” and “stream providing device,” and “error checking device” recite structure. 
Examiner notes, however, that according to MPEP 2181(I)(A), “[t]he presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'’” Here, the terms “audit and data streaming system” “hash number generator,” “stream providing device,” and “error checking device,” do not recite any structure. Rather, each of these terms describe the corresponding in terms of a function. Further, none of these terms are recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. Therefore, these terms are generic placeholders. Further, each of these terms is modified by functional language. Functional language is not limited to language that uses the phrases “for,” “configured to,” or “so that,” but includes any language that describes functionality. Thus, language such as “that receives audits . . . generates from the audits a data stream . . . and transmits the data stream . . .,” is functional language. Finally, neither of the terms “audit and data streaming system,” “hash number generator,” and “stream providing device,” and “error checking device” are recognized by one of ordinary skill in the art as being structure, and each term merely describe a function of the respective component, such as “audit and data streaming” which is a function.
Applicant also states that “generator” is not a generic placeholder because it is not on the list of terms in MPEP 2181(I)(A), and because it is an example of a “processor,” “computer”, or “calculator.”
Examiner notes, however, that terms that do not appear on the list in MPEP 2181(I)(A) may be generic placeholders as well if they do not connote structure. Terms such as “processor,” “computer”, or “calculator” are known structures in the art, while “hash number generator” is not as it does not connote any known structure. Further, if “hash number generator” is considered a generic term meant to encompass any of these structural elements, then it is a generic placeholder.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed to a method, claim 2 is directed to a system comprising elements that invoke 112(f). Therefore, these claims fall within the four statutory categories of invention. 
The claims recite performing calculations on information to detect alterations to the information, updating the information and corresponding calculation, sharing the information with a first user and sharing the calculated values to a second user, where the second user obtains the information from the first user and uses the values to verify that the information has not been altered, which is an abstract idea. Specifically, the claims recite “receiving audits from [a clinical source],” “generating from the audits a data stream and a first audit stream corresponding to the data stream,” “generating a first hash number by applying a hash algorithm to the first audit stream” “transmitting the data stream and first audit stream to a stream providing device,” and “transmitting the first hash number to an error checking device . . . modifying the audit stream by adding time stamps to the audit stream to generate a modified audit stream; generating a modified hash number by applying a hash algorithm to the modified audit stream; transmitting the modified audit stream to the stream providing device; and transmitting the modified hash number to the error checking device . . . wherein: the stream providing device provides to the error checking device a second audit stream based on the first audit stream and a third audit stream based on the modified audit stream; and the error checking device: generates a second hash number based on the second audit stream and compares the first hash number to the second hash number to detect transmission errors in the data and . . . generates a third hash number based on the modified audit stream and compares the modified hash number to the third hash number,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because these steps correspond to a research organization preparing data for a sponsor of a clinical study by receiving audit information from a clinical source, using the received information to create two sets of information, such as a data stream and a first audit stream, using an algorithm to calculate a number based on the audit stream, sending the data stream and first audit stream to a data provider, such as a sponsor of the clinical study, and sending the calculated value to an error checker, such as a regulatory agency to determine there are any errors in the value, and if there are no errors then updating the audit stream by adding time stamps, calculating an updated number based on the updated audit stream, sending the updated audit stream to the data provider or sponsor, and sending the updated number to the error checker or regulatory agency, where the data provider or sponsor then provides the audit stream and the updated audit stream to the error checker or regulatory agency, and the error checker or regulatory agency then calculates a second number based on the received audit stream and compares it to the first number received from the research organization to determine whether the audit stream provided by the sponsor has been tampered with, and calculates another number based on the received modified audit stream and compares it with the updated number. The specification discloses that the claimed data provider can be a sponsor of a clinical study, and the claimed error checker can be a regulatory agency (See Specification ¶¶ 23, 26). The specification further discloses the claimed invention as being directed to clinical studies and audits of studies by regulatory agencies, or other scenarios where records need to be kept and audited (See, e.g., Specification ¶¶ 3-4, 13, 25, 34). Therefore, the claims describe a process for managing personal behavior or relationships or interactions between people as they describe because a processor of managing a clinical study that allows a regulatory agency to ensure that the results of the study have not been tampered with once they are provided to the agency by the sponsor is directed to acts performed by the respective entities or personnel of the respective entities to prepare and verify data in a study. Additionally, the generation of hash numbers based on data, and the comparison of a hash number generated by a regulatory agency using the final received version of the data with an original hash number provided by the contract research organization falls within the “mathematical concepts” grouping of abstract ideas because it is a series of mathematical calculations using an algorithm (See, e.g., Specification ¶ 15), and also falls within the “mental processes” grouping of abstract ideas because it only involves an evaluation and comparison of a value which can be performed using pen and paper. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Further, merely combining several abstract ideas does not render the combination any less abstract (See RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the source of the data being an eClinical system and the use of an audit and data streaming system, an error checking device, and stream providing device for performing the claimed functions merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “receiving audits from [a clinical source],” “generating from the audits a data stream and a first audit stream corresponding to the data stream,” “generating a first hash number by applying a hash algorithm to the first audit stream” “transmitting the data stream and first audit stream to a stream providing device,” and “transmitting the first hash number to an error checking device . . . modifying the audit stream by adding time stamps to the audit stream to generate a modified audit stream; generating a modified hash number by applying a hash algorithm to the modified audit stream; transmitting the modified audit stream to the stream providing device; and transmitting the modified hash number to the error checking device . . . wherein: the stream providing device provides to the error checking device a second audit stream based on the first audit stream and a third audit stream based on the modified audit stream; and the error checking device: generates a second hash number based on the second audit stream and compares the first hash number to the second hash number to detect transmission errors in the data and . . . generates a third hash number based on the modified audit stream and compares the modified hash number to the third hash number.” The performance of each of the steps individually as well as in an ordered combination using the recited system and eClinical system only involves automating the abstract idea using computers. The language “to ensure that the computer transmission network did not introduce transmission errors into the first audit stream,” and performing certain operations “if no transmission errors are detected . . .,” describes the intended purpose of the hash numbers as being for detecting transmission errors, but the claim does not recite any particular features directed to network data transmission. Any modification of data, whether by a person or by a computer network, would result in a hash value calculated based on the data being different than a hash value calculated based on the original data. Thus, this limitation only involves using the computer network as a tool or environment for automating the abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of the source of the data being an eClinical system and the use of an audit and data streaming system, an error checking device, and stream providing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing calculations on information to detect alterations to the information, updating the information and corresponding calculation, sharing the information with a first user and sharing the calculated values to a second user, where the second user obtains the information from the first user and uses the values to verify that the information has not been altered. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “receiving audits from [a clinical source],” “generating from the audits a data stream and a first audit stream corresponding to the data stream,” “generating a first hash number by applying a hash algorithm to the first audit stream” “transmitting the data stream and first audit stream to a stream providing device,” and “transmitting the first hash number to an error checking device . . . modifying the audit stream by adding time stamps to the audit stream to generate a modified audit stream; generating a modified hash number by applying a hash algorithm to the modified audit stream; transmitting the modified audit stream to the stream providing device; and transmitting the modified hash number to the error checking device . . . wherein: the stream providing device provides to the error checking device a second audit stream based on the first audit stream and a third audit stream based on the modified audit stream; and the error checking device: generates a second hash number based on the second audit stream and compares the first hash number to the second hash number to detect transmission errors in the data and . . . generates a third hash number based on the modified audit stream and compares the modified hash number to the third hash number.” These functions correspond to the actions required to perform the abstract idea. The language “to ensure that the computer transmission network did not introduce transmission errors into the first audit stream,” and performing certain operations “if no transmission errors are detected . . .,” describes the intended purpose of the hash numbers as being for detecting transmission errors, but the claim does not recite any particular features directed to network data transmission. Any modification of data, whether by a person or by a computer network, would result in a hash value calculated based on the data being different than a hash value calculated based on the original data. Thus, this limitation only involves using the computer network as a tool or environment for automating the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing calculations on information to detect alterations to the information, updating the information and corresponding calculation, sharing the information with a first user and sharing the calculated values to a second user, where the second user obtains the information from the first user and uses the values to verify that the information has not been altered. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 2 recite “if no transmission errors are detected: modifying the audit stream by adding time stamps to the audit stream to generate a modified audit stream; generating a modified hash number by applying a hash algorithm to the modified audit stream; transmitting the modified audit stream to the stream providing device; and transmitting the modified hash number to the error checking device to ensure that the computer transmission network did not introduce errors into the modified audit stream” and “if no transmission errors are detected, generates a third hash number based on the modified audit stream and compares the modified hash number to the third hash number.” The specification disclose that audit data can include time stamps (See, e.g., PGPub of Specification ¶¶ 16, 30, and 35), but does not disclose that the audit stream is modified to include time stamps if no transmission errors are detected.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an audit and data streaming system that receives audits . . . generates from the audits a data stream . . . and transmits the data stream . . .,” “a hash number generator that generates a first hash number . . . and transmits the first hash number . . .,” “the audit and streaming system modifies . . . and transmits . . .,” “the hash number generator generates . . . and transmits . . .,” in claim 2 and “the stream providing device [transmits/provides] . . .,” and “the error checking device generates . . . and compares . . . generates a third hash number . . .” in claims 1 and 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because each limitation uses a generic placeholder, e.g. “an audit and data streaming system,” “a hash number generator,” “stream providing device,” “error checking device,” coupled with a function, e.g., “that receives audits . . . generates from the audits a data stream . . . and transmits the data stream . . .,” “that generates a first hash number . . . and transmits the first hash number . . .,” “modifies . . . and transmits . . .,” and “generates . . . and transmits . . . .”, “[transmits/provides] . . .,” and “generates and compares . . . generates a third hash number . . .,” and is not modified by sufficient structure for performing the function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landrock, et al. (US 7,725,723) for disclosing:
generating, by a hash number generator, a first hash number by applying a hash algorithm to a first stream (Landrock 9:57-67; 10:24-29); 
transmitting, by the audit system, the first stream to a data provider (Landrock 10:16-32; 18:28-32); 
transmitting, by the hash number generator, the first hash number to an error checker (Landrock 10:16-32; 18:28-32), wherein:
the data provider provides to the error checker a second stream based on the first stream (Landrock 10:32-35; 11:55-61; 18:4-8; 18:33-36); and 
the error checker generates a second hash number based on the second stream and compares the first hash number to the second hash number to detect errors in the data (Landrock 10:32-35; 11:55-61; 18:4-8; 18:33-39).

Hartkens, et al. (US 2010/002102) (“Hartkens”) for disclosing receiving audits from an eClinical system, generating a data stream and a first audit stream, and transmitting the data stream and first audit stream to a data provider (Hartkens ¶¶ 5, 44, 55, 58, 63).

Helms, et al. (US 2004/0073463) (“Helms”) for disclosing storing clinical data and audit data separately (Helms ¶¶ 21, 35, 38).

Otis, et al. (US 8,261,067) (“Otis”) for disclosing:
receiving audits from a clinical source (Otis 1:63-2:34; 4:24-31; 4:54-5:43; 7:6-7, 42-48; 10:11-24; 10:64-11:22; 13:27-36; 14:61-15:43);
assembling, using the computer processor, the audits into a stream (Otis 1:63- 65; 7:42-48);
generating, using the computer processor, a first hash number by applying a hashing algorithm to the stream (Otis 1:65-66; 7:49-67; 8:3-5);
transmitting, using the computer processor, the stream and first hash number to a combined data provider and data checker (Otis 1:67-2:3; 9:65-10:10);
the combined data provider and data checker generating a second hash number based on the stream and comparing the first hash number to the second hash number (Otis 10:39-47; 11:53-65).

Zahlmann, et al. (US 2008/0052112) (“Zahlmann”) for disclosing receiving data including audits that are generated as a result of transactions occurring at the clinical source (ZahImann ¶¶ 7, 11-12, 15, 17-18, 24, 28-30, 46-47), assembling the received data into two streams and sending the two streams to a receiver, where one stream is a report including audit information that is to be used to validate the data (Zahlmann ¶¶ 11-14, 17-19, 24, 28-30, 46-49, reports generated, and data sent to repository).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685